Citation Nr: 0931813	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of gunshot wound to Muscle Group XIV, right leg, with open 
fracture of the right femur and mild degenerative joint 
disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
North Little Rock, Arkansas.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that further development is necessary to 
appropriately address the issue on appeal.  The most recent 
VA examination specifically addressing this matter is now 
over 4 years old, and the most recent VA records associated 
with the claims file are from 2000-2001. 

Furthermore, the Board notes that the Veteran's 
representative has specifically requested that consideration 
of separate ratings be made for the DJD of the right knee, as 
well as for tender and painful scars, noting that the RO 
failed to consider the provisions of Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (where a Veteran with a service-
connected facial injury sought an increased rating, the 
Veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury.)

The RO is noted to have rated the muscle injury and the DJD 
together on the basis of both disorders being rated on 
limitation of motion.  Pyramiding, is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a Veteran's service-connected disabilities. 38 C.F.R. 
§ 4.14 (2008).  However, as pointed out above in Esteban, 
supra, it is possible for a Veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  Esteban, supra.  
A claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's residuals of a shell fragment wound have been 
rated as 40 percent disabling, the maximum rating under 
Diagnostic Code 5314, which pertains to injuries of Muscle 
Group XIV.  Muscle Group XIV encompasses the muscles of the 
anterior thigh group.  The functions of these muscles include 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial band, acting with 
the muscles of the pelvic girdle group in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2008).  

In regards to the traumatic arthritis of the right knee shown 
by X-ray findings, this is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003. 
However, in the absence of limitation of motion, the 
arthritis is to be rated as 20 percent disabling with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) under Diagnostic Code 5003 states 
that the 20 percent and 10 percent ratings based on x- ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  

In this case, the Board notes that a separate evaluation 
could possibly be warranted for the right knee arthritis if 
either there is no compensable motion loss shown, but there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups, or if there is a 
compensable loss of motion shown in a particular motion that 
is not under the influence of Muscle Group XIV.  However, 
further evaluation is necessary to properly address this 
matter.  

In regards to the scar, this has clearly been recognized as 
warranting separate compensable ratings pursuant to Esteban, 
supra.  Again further evaluation is needed to address the 
nature and severity of the claimed scar.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice, 
indicating that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his right knee disability 
related to his gunshot wound.  The 
Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

3.  The AOJ should also schedule the 
Veteran for a VA examination(s), by the 
appropriate specialist(s), to address the 
severity of the Veteran's service- 
connected for residuals of gunshot wound 
to Muscle Group XIV, right leg, with open 
fracture of the right femur and mild 
degenerative joint disease (DJD) of the 
right knee.  The claims file should be 
made available to the examiner(s) for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries, arthritis and 
knee disorders.  The examiner(s) should 
be provided with a copy of the rating 
criteria for disorders of the skin, 
muscle injuries, arthritis and knee 
disorders to assist in preparing a report 
addressing the nature and extent of the 
Veteran's service-connected residuals of 
gunshot wound to Muscle Group XIV, right 
leg, with open fracture of the right 
femur and mild degenerative joint disease 
(DJD) of the right knee.  The examiner 
also should comment on the functional 
limitations caused by the Veteran's 
service-connected gunshot wound 
disability affecting the right femur and 
knee.  It is requested that the examiner 
address the following questions:

(a) Does the service-connected residuals 
of gunshot wound to Muscle Group XIV, 
right leg, with open fracture of the 
right femur and mild degenerative joint 
disease (DJD) of the right knee cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy? If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The active and passive range of 
motion of the right knee should be 
recorded in degrees.  The examiner must 
note at what degree in the range of 
motion that pain is elicited as well as 
the severity of such pain.  With respect 
to subjective complaints of pain, the 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the right knee, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

(b) Do the residuals of gunshot wound to 
Muscle Group XIV, right leg, with open 
fracture of the right femur and mild 
degenerative joint disease (DJD) of the 
right knee more closely resemble a mild, 
moderate, moderately severe or severe 
injury to the appropriate muscle group 
affecting the right knee?

(c) The extent of arthritis of the right 
knee shown by X-ray should be reported.  

(d) The examiner should comment on the 
nature and severity of the residual scar 
from this gunshot wound as per the AMIE 
criteria for rating scars other than the 
head, face and neck.  The examiner should 
indicate the nature of the scarring 
related to the Veteran's gunshot wound 
and expressly give the extent of scarring 
in square inches or centimeters, should 
indicate whether the Veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
and to consider the appropriateness of 
assigning separate ratings for the right 
knee arthritis and scarring pursuant to 
Esteban, supra.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




